                Case 2:20-cv-01851-BJR Document 8 Filed 02/26/21 Page 1 of 3




 1                                                                                  Hon. Barbara J. Rothstein

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT SEATTLE
 8
     SAHANA SOMASUNDARA,                                    Case No. 2:20-cv-01851-BJR
 9
                                      Plaintiff,            STIPULATED MOTION AND
                     v.                                     ORDER TO EXTEND DEADLINES
10

11 ALEJANDRO MAYORKAS, et al.,

12                                    Defendants.

13

14         The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate and move for an

15 extension of Defendants’ deadline to file an Answer to the Complaint. The Answer is currently due
     March 5, 2021; the new deadline would be April 15, 2021.
16
           A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4). Continuing pretrial
17
     and trial dates is within the discretion of the trial judge. See King v. State of California, 784 F.2d 910,
18
     912 (9th Cir. 1986). The parties submit there is good cause for an extension of this deadline.
19 Defendants have recently scheduled Plaintiff’s biometrics appointment for March 22, 2021 and

20 anticipate issuing a decision on Plaintiff’s I-539 and I-765 Applications thereafter. Adjudication of

21 Plaintiff’s I-539 and I-765 Applications would fully resolve this action without the time and expense
     of further litigation.
22

23                                                                                  UNITED STATES ATTORNEY
      STIPULATED MOTION TO EXTEND DEADLINES
                                                                                   700 STEWART STREET, SUITE 5220
      2:20-cv-01851-BJR
24    PAGE– 3
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970

25
              Case 2:20-cv-01851-BJR Document 8 Filed 02/26/21 Page 2 of 3




 1         Accordingly, the parties seek an extension to April 15, 2021 as the deadline for Defendants to
 2 file the Answer.

 3         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4 DATED: February 25, 2021                             s/ Ralph Hua
                                                        RALPH HUA, WSBA #42189
 5                                                      Fisher Phillips LLP
                                                        1201 3rd Avenue
 6                                                      Seattle, WA 98101
                                                        Phone: 206-247-7014
 7                                                      Email: rhua@fisherphillips.com

 8                                                      Attorney for Plaintiff

 9

10 DATED: February 25, 2021                             s/ Matt Waldrop
                                                        MATT WALDROP, Georgia Bar #349571
11                                                      Assistant United States Attorney
                                                        United States Attorney’s Office
                                                        700 Stewart Street, Suite 5220
12
                                                        Seattle, Washington 98101-1271
                                                        Phone: 206-553-7970
13
                                                        Fax: 206-553-4067
                                                        Email: james.waldrop@usdoj.gov
14
                                                        Attorney for Defendants
15

16

17

18

19

20

21

22

23                                                                                UNITED STATES ATTORNEY
     STIPULATED MOTION TO EXTEND DEADLINES
                                                                                 700 STEWART STREET, SUITE 5220
     2:20-cv-01851-BJR
24   PAGE– 3
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970

25
               Case 2:20-cv-01851-BJR Document 8 Filed 02/26/21 Page 3 of 3




 1
                                                     ORDER
 2          Having reviewed the stipulated motion of the parties to extend deadlines (Dkt. No. 7), the

 3 Court GRANTS the motion and ORDERS that the deadline for Defendants to file their answer is
     extended to April 15, 2021.
 4
            The Court notes that in this stipulated motion, Defendants have changed the caption of the
 5
     case to reflect that Alejandro Mayorkas is now serving as the Secretary of the Department of
 6
     Homeland Security (DHS). Pursuant to Federal Rule of Civil Procedure 25(d), the Clerk is directed
 7 to substitute DHS Secretary Alejandro Mayorkas for former Acting DHS Secretary Chad Wolf as a

 8 defendant in this matter.

 9          Dated this 26th day of February, 2021.

10

11                                               A
                                                 Barbara Jacobs Rothstein
12                                               U.S. District Court Judge

13

14

15

16

17

18

19

20

21

22

23                                                                             UNITED STATES ATTORNEY
      STIPULATED MOTION TO EXTEND DEADLINES
                                                                              700 STEWART STREET, SUITE 5220
      2:20-cv-01851-BJR
24    PAGE– 3
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970

25
